Citation Nr: 1227109	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder (claimed as respiratory problems), including as due to exposure to Agent Orange.

3.  Entitlement to service connection for a thyroid disorder (claimed as surgical residuals of thyrotoxicosis and Graves' disease including as due to exposure to Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from March 1967 to August 1970.  His awards and decorations include a Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The January 2006 decision granted service connection for PTSD and assigned an initial 30 percent disability rating effective from January 31, 2005, and the March 2006 decision denied service connection for a thyroid disorder and respiratory problems.  The Veteran filed a timely notice of disagreement with the assigned disability rating for PTSD and denial of his service connection claims.  

In an August 2008 rating decision, the RO granted a 70 percent rating for PTSD, effective from January 31, 2005.  At that time, the RO issued a statement of the case regarding all three claims and the Veteran perfected an appeal as to the RO's determinations.

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that the Veteran's Virtual VA file is devoid of any additional evidence that is material to the current appeal and, thus, need not be further addressed at this time.

The matter of entitlement to service connection for a thyroid disorder, including as due to exposure to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During a February 25, 2009, Informal Conference with a VA RO hearing officer, prior to the promulgation of a Board decision in the appeal, the Veteran expressed satisfaction with the award of a 70 percent rating for PTSD effective from January 31, 2005.

2.  The evidence of record preponderates against a finding that the Veteran has a respiratory disorder that had its onset during or is otherwise related to his active service, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal of the issue of entitlement to an initial rating in excess of 70 percent for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002).

2.  A respiratory disorder was not incurred in or aggravated by the Veteran's active military service including exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal of Increased Rating Claim for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has indicated that he is satisfied with the appeal of his claim for an initial rating in excess of 70 percent for PTSD.  See February 25, 2009 Informal Conference Report (noting Veteran's satisfaction with the award of a 70 percent rating for PTSD and grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU) effective from January 31, 2005).  In light of the Veteran's satisfaction with the current rating, there remains no allegation of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed. 

II. Duty to Notify and Assist

In June and July 2005 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a November 2006 letter regarding other issues, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim for a respiratory disorder (claimed as respiratory problems).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of chronic obstructive pulmonary disease (COPD), there is no true indication this disability is associated with service.  Moreover, there is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

III. Factual Background and Legal Analysis

The Veteran asserts that he has respiratory problems due to his military service including his exposure to Agent Orange.  In his February 2007 notice of disagreement, the Veteran said he had scars on his lungs and that "[p]resumption has found an association between lung cancers and exposure to herbicides".  He maintained that "those same herbicides would have the effect of scarring the lung and causing respiratory problems".  In his September 2008 substantive appeal, he said that he did not have a family history of respiratory problems and only experienced such problems after his exposure to Agent Orange.  He contended that Agent Orange was "the root cause" of his claimed problems.  Thus, he claims that service connection is warranted for his respiratory problems.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that service connection is warranted for respiratory problems that he claims were incurred in service.  The Board concludes that a clear preponderance of the evidence of record is against a finding that the Veteran has a respiratory disorder that was incurred in or otherwise the result of his active military service.

The Veteran seeks service connection for a respiratory disorder as due to exposure to Agent Orange.  As noted above, in his September 2008 substantive appeal, he argued that Agent Orange was "the root cause" of his condition.

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain specified diseases, including cancers of the lung, bronchus, larynx, and trachea, shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  COPD is not among those specified diseases positively associated with exposure to Agent Orange. 

VA has determined, based on a National Academy of Science report issued in June 2007, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 2007); see also Notice, 75 Fed. Reg. 32540-32553 (June 18, 2010) (Health Effects Not Associated with Exposure to Certain Herbicide Agents). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

In this case, the first determination to be clarified is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to Veterans who actually served on the land mass of the Republic of Vietnam. 

As an initial matter, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam era.  Service records show that he was in Vietnam from May 1968 to June 1969.  Therefore, the Veteran is presumed to have been exposed to herbicides during active duty. 

The next question is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  However, as noted above, COPD is not among the specified diseases that are positively associated with exposure to Agent Orange, and for which service connection may be granted on a presumptive basis due to exposure to herbicides nor is there any objective evidence that the Veteran currently has a cancer of the lung, bronchus, larynx, or trachea.  Id.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a respiratory problem.  When examined for separation in July 1970, the Veteran's lungs and chest were normal.

Post service, in January 2005, the Veteran underwent a VA Agent Orange examination, and gave a history of having COPD since 1992.  He complained of dyspnea and shortness of breath but denied having a cough.  Objectively, his lungs were clear to auscultation with no rales or wheezing.  Final diagnoses included COPD.

When seen in the VA outpatient clinic in August 2008, the Veteran did not report having respiratory problems.  On evaluation at that time, his lungs were clear to auscultation and the assessment did not include a respiratory disorder.

The Veteran has contended that service connection should be granted for a respiratory disorder claimed as respiratory problems, and variously described as lung scarring.  However, VA and non-VA medical records, dated after the Veteran's separation from service, reveal his self-reported history of COPD since 1992, but no showing that he had a respiratory disorder manifested by lung scarring.  Furthermore, the Veteran has submitted no evidence to show that he currently has respiratory problems manifested by lung scarring.  In short, no medical opinion or other medical evidence showing that the Veteran currently has respiratory problems manifested by lung scarring has been presented.  See Degmetich; Brammer; Rabideau v. Derwinski, 2 Vet. App. at 143.  Nor is there any objective medical evidence that the Veteran's COPD is related in any way to his military service, including exposure to Agent Orange.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, while the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as breathing difficulty or shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, the respiratory disability claimed by the Veteran is not the sort of common or readily observable condition that can be diagnosed by a layperson.  The Veteran is not competent to state that he had a respiratory disability due to service including exposure to Agent Orange.  Further, the Veteran is not reporting a contemporaneous medical diagnosis of a disability in service.  Instead, he is reporting his own observations.  Moreover, his self-described respiratory problems are not supported by a later diagnosis by a medical professional.  Thus, as the circumstances described in Davidson and Jandreau are not present in this case, it follows that the Veteran's statements do not establish the presence of respiratory disability that is related to service.  

The Veteran is competent to describe his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  He has stated that he experienced lung scarring since military service time.  However, the Board finds that his statements regarding this disorder and continuity of symptomatology are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Specifically, he evidently did not report these complaints to the VA physician who examined him in conjunction with Agent Orange claim in January 2005 (although he reported having COPD since 1992) or to private or VA clinic physicians from whom he sought treatment for other disorders.  In fact, there is no clinical corroboration that the Veteran currently has respiratory problems.  See Brammer v. Derwinski, 3 Vet. App. at 225; Caluza, 7 Vet. App. at 505 (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"). 

Furthermore, the lack of any documented treatment for a disorder manifested by respiratory problems in the nearly 35 years since the purported in-service events preponderates against a finding that he has had such a condition since service.  As such, the Veteran's contentions of having respiratory problems since active service are outweighed by the contemporaneous medical evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection). 

For the foregoing reasons, the Board finds that the preponderance of the evidence is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A clear preponderance of the evidence is against the claim of service connection for a respiratory disorder, and the appeal is denied.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.

Service connection for respiratory disorder (claimed as respiratory problems), including as due to exposure to Agent Orange, is denied.


REMAND

The Veteran also seeks service connection for the surgical residuals of thyrotoxicosis and Graves' disease including as due to exposure to Agent Orange.  In his September 2008 substantive appeal the Veteran said that he did not have a family history of this disorder and only experienced after his exposure to Agent Orange.  He contended that Agent Orange was "the root cause" of his claimed disorder.

Service treatment records are not referable to a thyroid disorder and when examined for separation in July 1970, the Veteran's endocrine system was normal.  As noted, he is presumed to have been exposed to Agent Orange during his military service.

Private medical records indicate that, in April 1989, the Veteran was diagnosed with thyrotoxicosis and Graves' disease.  In September 1989, he underwent a thyroidectomy.  

In a June 2005 signed statement, W.P.M., III, M.D., noted the Veteran's history of a thyroidectomy for hyperthyroidism/Graves' disease in 1989.  According to Dr. W.M., "[c]onsidering the incidence of that disease in his cohort, and based on scientific evidence accumulated since the Vietnam war, it is, in my opinion, within medical probability that [the Veteran's] thyroid condition was a result of his exposure to his environment in Vietnam to include exposure to Agent Orange".

A January 2007 VA outpatient record indicates that the Veteran had hypothyroidism secondary to his thyroidectomy with normal thyroid stimulating hormone (TSH) levels for which he took Synthroid.

In light of the Veteran's recognized exposure to Agent Orange in service, and Dr. M.'s suggestion that it was "within medical probability" the Veteran's thyroid disorder was a result of military service including exposure to Agent Orange, the Veteran should be afforded a VA examination to assess the nature and etiology of his thyroid disorder.  See McLendon v. Nicholson, 20 Vet. App. at 79; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA endocrinology examination to ascertain the nature and etiology of his thyrotoxicosis and Graves' disease.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed. 

a. The examiner should offer diagnoses as they pertain to thyrotoxicosis, Graves' disease, and hypothyroidism, and an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any thyroid disability had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, to include the Veteran's exposure to Agent Orange during service. 

b. All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, and post-service diagnoses of thyrotoxicosis, Grave's disease, and hypothyroidism reflected in the private and VA treatment records.  In rendering an opinion, the examiner is particularly requested to address the opinion rendered by Dr. W.M. in June 2005 (to the effect that it was within medical probability that Veteran's thyroid condition was due to his exposure to his environment in Vietnam, including exposure to Agent Orange).

2.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.
  


______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


